DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments and Arguments
Examiner notes the amendments are effective to overcome all of the previous claim objections, rejections under 35 USC 112(b), and 35 USC 102(a)(1).  Examiner notes the rejections outlined below incorporate teachings from new reference Takagi et al. (2013/0116721).  
Regarding the double patenting rejection, while Examiner respectfully disagrees the previous rejection was based on domination and not double patenting, the double patenting rejection has been clarified below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over Layne et al. (7,815,649) in view of Takagi et al. (2013/0116721).  
Regarding claim 1, Layne et al. disclose an apparatus (see figures 40-49 and column 17, line 11 through column 19, line 9) capable of performing a medical procedure in the vasculature, comprising: an inflatable balloon (904); and a sheath 
Regarding claim 2, the window extends in a circumferential direction and a longitudinal direction of the sheath (see at least figure 42 of Layne et al.).
Regarding claim 3, the sheath includes a reinforcement (924; see at least figure 42 of Layne et al.) adjacent to the window.  Examiner notes here the term “reinforcement” does not require any particular shape or structure.
Regarding claim 4, the reinforcement (924 of Layne et al.) comprises a frame.  Examiner notes here the term “frame” does not require any particular shape or structure.
Regarding claim 5, the reinforcement comprises a rounded lip or scroll (the edges of 924 of Layne et al. can be considered a rounded lip or scroll).
Regarding claim 6, the inflatable balloon of the combination includes a central lumen with open ends (see at least figures 3A-3C and 6A-6B of Takagi et al.).
Regarding claim 7, the balloon structure taught by Takagi et al. also includes a notch (17 in figures 3A-3C). 
Regarding claim 8, in Layne et al., the sheath is connected to a first outer shaft (920) and the shaft (906) is a second, inner shaft (906 is disposed within 902; see at least figure 44) connected to the inflatable balloon and capable of moving within the first outer shaft (see at least column 18, lines 34-39), the second, inner shaft including an inflation lumen (see at least column 17, lines 23-24) for inflating the inflatable balloon.
Regarding claim 9, the first outer shaft includes a first hub (913) and the second inner shaft includes a second hub (912) positioned proximal to the first hub (see at least figure 40 of Layne et al.).
Regarding claim 14, the inflatable balloon is wrapped around a shaft (see at least figures 1, 2A, 7A, and 8A of Takagi et al.).
Regarding claim 15, Layne et al. disclose an apparatus (see figures 40-49 and column 17, line 11 through column 19, line 9) capable of performing a medical procedure in the vasculature, comprising: an inflatable balloon (904) wrapped around a shaft (906; see at least figure 41); and a sheath (902) for at least partially covering the inflatable balloon (see at least figure 40), the sheath including a window (926) through which at least a portion of the inflatable balloon may project when inflated (as in figure 43); wherein the inflatable balloon has a length (see the chart at the top of column 18), capable of causing the inflatable balloon to unfurl.  This wrapped configuration allows for a lower profile insertion diameter of the balloon.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have configured the balloon of Layne et al. such that it’s wrapped around the shaft, per the teachings of Takagi et al., such that rotation of the shaft is capable of causing the inflatable balloon to unfurl
Regarding claim 16, the combination of Layne et al. and Takagi et al. disclose the apparatus substantially as described above with respect to claim 15, but fails to disclose the balloon is generally C-shaped so as to provide the balloon with a central lumen.  Attention is drawn to Takagi et al., who teach C-shaped balloons (see at least figures 3A-3C and 6A-6B) are a known balloon shape to allow for the passage of instruments through a central lumen of the balloon.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have shaped the Layne et al. balloon in a generally C-
Regarding claim 17, the balloon structure taught by Takagi et al. also includes a notch (17 in figures 3A-3C) along the central lumen.
Regarding claim 18, the sheath is connected to a first outer shaft (920) and the shaft (906) is a second, inner shaft (906 is disposed within 902; see at least figure 44 of Layne et al.) connected to the inflatable balloon and capable of moving within the first outer shaft (see at least column 18, lines 34-39 of Layne et al.), the second, inner shaft including an inflation lumen (see at least column 17, lines 23-24 of Layne et al.) for inflating the inflatable balloon.
Regarding claim 19, the first outer shaft includes a first hub (913) and the second inner shaft includes a second hub (912) positioned proximal to the first hub (see at least figure 40 of Layne et al.).
Regarding claim 20, Layne et al. disclose an apparatus (see figures 40-49 and column 17, line 11 through column 19, line 9) capable of performing a medical procedure in the vasculature, comprising: an inflatable balloon (904) having a central lumen (the open area within the balloon); and a sheath (902) for at least partially covering the inflatable balloon (see at least figure 40), the sheath including a window (926) through which at least a portion of the inflatable balloon may project (as in figure 43); wherein the inflatable balloon has a length (see the chart at the top of column 18), and a corresponding dimension (length) of the window (see the chart at the top of column 18) in the axial direction is greater than the length of the inflatable balloon (per 
Regarding claim 21, the apparatus of further includes a shaft (shaft 906 in at least figure 41 of Layne et al. or shaft 10 in at least figures 2B, 3A-3C, 6A-6B, and 7B of Takagi et al.) attached to the inflatable perfusion balloon, and wherein the central lumen includes open ends (see at least figures 2B, 3A-3C, 6A-6B, and 7B of Takagi et al.).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Layne et al. (7,815,649) in view of Takagi et al. (2013/0116721) as applied to claims 1 and 6 above, and further in view of Samuels et al. (2002/0161388).
Regarding claims 10-12, Layne et al. as modified by the teachings of Takagi et al. disclose the apparatus substantially as described above with respect to claim 6, but fail to disclose fibers wrapped around the balloon.  Attention is drawn to Samuels et al., who teach it is known to use a fiber wrap around the balloon in both the axial and 
Regarding claim 13, Layne et al. as modified by the teachings of Takagi et al. disclose the apparatus substantially as described above with respect to claim 1, but fail to disclose fibers wrapped around the balloon.  Attention is drawn to Samuels et al., who teach it is known to use a fiber wrap around the balloon in both the axial and circumferential directions (see at least figures 1B and 2A) to help increase the longitudinal stability and reversibility of the balloon (see at least paragraph [0018]).  Therefore, examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wrapped fibers around the balloon of Layne et al. as modified by the teachings of Takagi et al., according to the teachings of Samuels et al., to obtain the same advantages.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,226,599 in view of Layne et al. (7,815,649).  The limitations of the instant claims are all recited in the claims of the patent with the exception of a sheath window that allows the balloon to project therethrough and is longer than the balloon.  However, Examiner notes this limitation is known per the disclosure of Layne et al. (see the chart at the top of column 18; the window length is 20 mm which is greater than each of the initial balloon length of 10 mm and the expanded balloon length of 18 mm).  Therefore, since the sheath window configuration relative to the balloon was known before the effective filing date of the claimed invention, Examiner contends it would have been obvious to one having ordinary skill in the art to have claimed this configuration in the patent.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142.  The examiner can normally be reached on Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ryan J. Severson/Primary Examiner, Art Unit 3771